Citation Nr: 1616579	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder caused by military sexual trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 20, 1986 to March 26, 1986. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claim of entitlement to service connection for PTSD.

Pursuant to the Veteran's request, she was scheduled for a videoconference hearing in April 2009.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2015). 

This matter was previously remanded by the Board in December 2011, November 2013, and March 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.  Examples of that evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2015).

In addition, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptoms during service, and the continuity of symptoms after service, she is not competent to diagnose or to relate any current psychiatric disability to service . Accordingly, the Board finds that an additional VA examination is necessary in order to fairly decide her claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  This remand will allow service connection for any and all current psychiatric disabilities to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran underwent a VA examination in February 2012 concerning her claim for entitlement to service connection for a psychiatric disability, to include PTSD related to a sexual assault.  The examiner determined that the Veteran did not meet the criteria for a current diagnosis of PTSD. 

In March 2016 the Veteran submitted a one page letter from her current VA psychiatrist that reported the Veteran's PTSD with military sexual trauma was as likely as not related to active service.  The Board notes that the VA psychiatrist did not cite to any evidence in the record, or provide a multi-axis diagnosis, or note a review of the claims file.  Additionally, no rationale was provided.  The examiner reported that the Veteran was sexually assaulted during basic training.  However, the Board finds that this treatment letter may indicate that the Veteran now has a current diagnosis of PTSD.  Therefore, the Board finds that an additional VA examination is warranted that considers this new evidence of possible new diagnosis of PTSD.  

Additionally, the statement submitted by the VA psychiatrist indicates that there may be relevant VA treatment records not yet associated with the claims file.  The Board notes that the most recent VA treatment records are dated in 2013 and the Veteran has indicated that she is current being treated by a doctor at the VAMC in Des Moines, Iowa.  Therefore, any outstanding VA treatment records must be associated with the claims file.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records to the claims file to include records from VAMC Des Moines.  

2.  Then, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner's opinion should specifically address the following: 

a)  Identify all psychiatric diagnoses present, including those indicated by past VA examinations and clinical records on file.

b)  Specifically provide an opinion as to whether or not each criterion for a diagnosis of PTSD is met for the Veteran. 

c)  If a diagnosis of PTSD is warranted, specify whether the diagnosis of PTSD is due to any alleged in service stressor, to include sexual trauma. The examiner is asked to consider whether the evidence supports the Veteran's contention of in-service sexual assault that would be productive of PTSD, and whether the alleged in-service stressor of the in-service treatment for vaginitis (February 25, 1986) and "honeymoon infection" (March 17, 1986) are indicative of, or consistent with a sexual assault sufficient to produce PTSD pursuant to the DSM-V criteria.  In reviewing the claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of any evidenced changes.

d)  For any currently diagnosed psychiatric disability other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is related to service or a service-connected disability.  The examiner is requested to cite to the relevant evidence in providing the opinion. 

 
3.  Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

